Citation Nr: 9925983	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  97-31 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD), to include whether new and material 
evidence has been presented to reopen the claim.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include whether new and material 
evidence has been presented to reopen the claim.

3.  Entitlement to service connection for residuals of 
fracture to the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from November 1966 to 
September 1969, and from June 1970 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Albuquerque, 
New Mexico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a rating decision dated in June 
1997, the RO denied service connection for residuals of 
injury to the right hand.  In a rating decision dated in 
November 1997, the RO denied a claim for service connection 
for depression, and declined to reopen a claim for service 
connection for PTSD.  As detailed below, the issues of the 
case have been rephrased to more properly reflect the 
appellate status of the claims on appeal.


FINDINGS OF FACT

1.  In a rating decision dated in November 1987, the RO 
denied the appellant's claims for service connection for a 
nervous condition and PTSD.  The appellant failed to appeal 
the denial, and that decision is final.

2.  In rating decisions dated in August 1994 and January 
1995, the RO declined to reopen a claim for PTSD.  These 
unappealed denials are final decisions.

3.  Additional evidence since the RO's January 1995 final 
decision which declined to reopen the appellant's claim for 
PTSD is new and material inasmuch as it includes the 
appellant's testimony regarding details of his alleged in- 
service stressors which have not previously been considered.

4.  Additional evidence since the RO's November 1987 final 
decision denying service connection for a nervous condition 
is new and material inasmuch as it includes medical diagnoses 
of major depression and chronic undifferentiated type 
schizophrenia.


CONCLUSIONS OF LAW

1.  The RO's November 1987 rating decision wherein service 
connection for a nervous condition and PTSD was denied is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (1998).

2.  The August 1994 and January 1995 rating decisions wherein 
the RO declined to reopen a claim for service connection for 
PTSD are final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (1998).

3.  The evidence submitted by the appellant is new and 
material and serves to reopen his claim for service 
connection for PTSD.  38 U.S.C.A. §§ 1154(b), 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

4.  The evidence submitted by the appellant is new and 
material and serves to reopen his claim for service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§§ 1154(b), 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable law and regulations

The appellant contends that he has PTSD stemming from his 
exposure to combat stressors while serving in the Republic of 
Vietnam during the Vietnam War.  He also contends that he has 
an acquired psychiatric disorder, recently diagnosed as major 
depression and chronic undifferentiated type schizophrenia, 
which was first manifested during service.  He originally 
filed a claim for service connection for a "nervous 
condition" and PTSD in August 1987.  The RO, in a November 
1987 decision, denied these claims on the basis that neither 
condition was shown by the evidence of record.  The appellant 
was provided notice of this rating decision, but he failed to 
appeal.  An unappealed determination of the agency of 
original jurisdiction is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (1998).

In a letter received in December 1992, the appellant 
indicated that he was seeking service connection for "manic 
depression" and PTSD.  In an August 1994 rating decision, 
the RO declined to reopen his claim for PTSD on the basis 
that, although newly submitted evidence revealed a diagnosis 
of PTSD, the evidence of record did not establish that the 
appellant was exposed to a stressor during service.  The 
appellant was provided notice of this rating decision, but he 
failed to appeal.  As such, this decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a)(1998).  In a Form 21- 4138 statement, dated in 
February 1994, the appellant sought to reopen his claim for 
service connection for PTSD.  He also claimed recent 
treatment for depression.  An unappealed January 1995 RO 
rating decision held that the PTSD claim was not "well 
grounded," and that decision is final.  Id.

In Form 21- 4138 statements dated in December 1996, the 
appellant sought to reopen his claim for service connection 
for PTSD, and he also claimed service connection for 
depression.  The Board finds that, for purposes of a new and 
material analysis, the "depression" claim did not 
constitute a "new" claim inasmuch as this claim, and the 
previously denied claim for a nervous condition, both 
involved an underlying claim for service connection for an 
acquired psychiatric disorder.  See Ashford v. Brown, 10 
Vet.App. 120, 123 (1997)(notwithstanding the nomenclature and 
varied etiology attributed to a disability, a claim involving 
an underlying disorder which had previously been denied is 
not considered a "new" claim for adjudication purposes).  
Thus, Board finds, in its independent review of the case, 
that the appellant's claim for service connection for an 
acquired psychiatric disorder was finally denied in the RO 
decision dated in November 1987.  The Board also finds that 
the appellant's claim for service connection for PTSD was 
finally denied in the RO decision dated in January 1995.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
the new and material standard must be applied with respect to 
the adjudication of both of these claims.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, 10 Vet.App. 209 (1999) (en banc); Winters v. West, 
10 Vet.App. 203 (1999) (en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, 10 Vet.App. at 206.  Evidence is new when it is not 
merely cumulative or redundant of other evidence previously 
of record.  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).

If new and material evidence has been presented, immediately 
upon reopening it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well grounded.  Winters, 10 Vet.App. at 206.  For 
purposes of a well groundedness analysis, the credibility of 
the evidence is presumed.  Robinette v. Brown, 8 Vet.App. 69, 
75-76 (1995).  A claim for PTSD is well grounded where an 
appellant submits (1) medical evidence of a current 
disability; (2) evidence, lay or otherwise, of an in- service 
stressor; and (3) medical evidence of a nexus between service 
and the current PTSD disability.  Cohen v. Brown, 10 Vet. App 
128 (1997).

Finally, if a well grounded claim has been submitted, then 
the claim must be evaluated on the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters, 10 Vet.App. at 206; see also 
Epps v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the RO when the final decision was made and the 
reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  

II.  New and material - PTSD

At the time of the August 1994 rating decision, the RO 
conceded that the appellant was given an unequivocal 
diagnosis of PTSD by VA in 1992, but declined to reopen the 
claim on the basis that his general allegations of exposure 
to stressors while performing guard duty were not verified.  
At the time of the January 1995 rating decision, the RO held 
that the evidence still lacked "adequate information 
concerning a stressor."  Therefore, the issue currently 
before the Board is whether the additional evidence submitted 
by the appellant since the RO decision in January 1995 is 
both new and material in that it tends to provide evidence of 
exposure to in- service stressors which have not been 
previously considered.

At the time of the January 1995 denial, the appellant had 
alleged that he was exposed to combat stressors while 
performing perimeter guard duty.  He also alleged exposure to 
enemy fire and witnessing dead soldiers while participating 
in a convoy mission to Nha Trang sometime during the "TET" 
Offensive.  In a letter dated in December 1993, the U.S. Army 
and Joint Forces Environmental Support Group (currently known 
as the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR)) reported that they were unable to verify 
the appellant's alleged stressors.  A VA discharge summary, 
dated in December 1992, revealed a diagnosis of PTSD.  
However, a June 1994 VA discharge summary revealed that a 
multi- disciplinary team failed to find any evidence of PTSD 
or other psychiatric diagnosis.

During his March 1999 appearance before the undersigned, the 
appellant provided further detail with regard to his claimed 
exposure to stressors while in Vietnam.  Specifically, he 
testified to exposure to enemy sniper fire, rocket attacks 
and mortar attacks while assigned to the "79th Engineers."  
During the "TET Offensive," his duties included riding 
"shotgun" on supply convoys to the 1st, 2nd, 3rd, and 4th 
Corps between his supply camp at Cam Ranh Bay and various 
places throughout Vietnam, to include Nha Trang, Saigon, Tuy 
Hoa and Ton Son Nhut.  The main supply route used was 
"Highway One."  He was present during an enemy attack at 
Nha Trang and/or Tuy Hoa, and he sustained shrapnel wounds on 
two occasions.  The Board finds this evidence to be both new 
and material inasmuch as it includes the appellant's 
testimony regarding details of his in- service exposure to 
stressors which have not previously been considered.

In this case, the appellant has submitted an unequivocal 
diagnosis of PTSD.  See Cohen, at 139-40 (for purposes of a 
well grounded claim, the appellant need only submit an 
"unequivocal" diagnosis of PTSD).  For purposes of a well 
grounded analysis, the truthfulness of his newly submitted 
testimony regarding exposure to in- service combat stressors 
is presumed.  Robinette, 8 Vet.App. at 75-76.  Thus, the 
Board finds that the appellant's claim for service connection 
for PTSD is well grounded.  However, entitlement to service 
connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed in- service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  Cohen, 10 Vet. App. at 138.

For the reasons cited in the remand discussion below, the 
Board is of the opinion that further development of the claim 
is necessary.

III.  New and material - Acquired psychiatric disorder

At the time of the November 1987 rating decision, the RO 
denied the appellant's claim for service connection for a 
nervous condition on the basis that the evidence of record 
failed to show diagnosis of a psychiatric disorder.  
Subsequent to the November 1987 rating decision, the 
appellant has submitted VA clinical records which reflect 
diagnoses of major depression and chronic undifferentiated 
type schizophrenia.  The Board finds that this evidence 
constitutes new and material evidence inasmuch as it includes 
medical evidence of currently diagnosed acquired psychiatric 
disorders.  Accordingly, his claim for service connection for 
an acquired psychiatric disorder is reopened.

For the reasons cited in the remand discussion below, the 
Board is of the opinion that further development of the claim 
is also necessary.


ORDER

The claim for service connection for PTSD is reopened.

The claim for service connection for an acquired psychiatric 
disorder is reopened.


REMAND

In view of the newly submitted details of his alleged 
exposure to combat stressors, the Board is of the opinion 
that the RO should contact the appellant for any further 
detailed information he may desire to provide regarding his 
claimed exposure to stressors, to include specific 
information regarding the alleged attack at Nha Trang and/or 
Tuy Hoa and the incidents in which he allegedly sustained 
shrapnel wounds.  Thereafter, the RO should prepare a summary 
of all stressors claimed, and refer this stressor summary, 
the appellant's service personnel records, and any other 
supporting documents to USASCRUR for verification.

Upon readjudicating the PTSD claim, the RO is referred to 
recent VA revisions to 38 C.F.R. § 3.304(f) which are 
substantive in nature.  64 Fed.Reg. 117, p. 32807-32808 (June 
18, 1999).  This regulatory provision governs the type(s) of 
evidence required to establish service connection for PTSD.  
The holding of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) in Karnas v. Derwinski, 1 
Vet.App. 308 (1991), requires that the appellant's claimed 
exposure to combat related stressors be considered under both 
the old and the new criteria, and the most favorable version 
applied.  But see Rhodan v. West, 12 Vet.App. 55 (1998).

The Board also notes that the Court has made it clear that, 
where a claimed stressor is alleged to have incurred during 
combat, VA must make a specific finding as to whether or not 
the claimant was involved in combat.  Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  Combat status may also be established 
by service records or "other supportive evidence."  See 
West v. Brown, 7 Vet. App. 70, 76 (1994).  VA is not required 
to accept the appellant's assertions that he was engaged in 
combat but, in arriving at its findings of fact, the 
credibility of the veteran's testimony and statements of 
record must be addressed.  Cohen, 10 Vet. App. at 145-46.

Additionally, the appellant contends that he has an acquired 
psychiatric disorder and residuals of fracture of the right 
hand which were first treated in service.  His testimony and 
statements of record reveal his contentions that his service 
medical records are incomplete.  Specifically, he claims 
treatment for both depression and fracture of the right hand 
during a period of 31 days of hospitalization at either 
Augsburg or Stuttgart, Germany just prior to his discharge 
from service in September 1971.  The claimed hospitalization 
records are not associated with the claims folder.  His 
Health Record- Abstract of Service shows that his medical 
care was serviced by "USAH Augsburg New Ulm" during this 
time.  It does not appear that the RO has taken all necessary 
steps to request these records, to include a direct request 
of this hospital for such records.  The Board also notes that 
the appellant reportedly participated in a VA PTSD program in 
Waco, Texas in approximately May 1994, and that he was 
reportedly treated for a suicide attempt in a Hobbs, New 
Mexico hospital in approximately 1986. The Board is of the 
opinion that these records, which may be pertinent to the 
proper adjudication of appellant's claim, should be obtained 
before this case is decided.

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should once again ask the appellant for 
an account containing as much detail as possible 
regarding the specific stressors to which he was 
exposed in service, to include specific 
information regarding the alleged attack at Nha 
Trang and/or Tuy Hoa and the incidents in which he 
incurred shrapnel wounds.  He should be asked to 
provide specifics, such as dates, places, a 
detailed description of the events, a detailed 
description of the location of his shrapnel wounds 
and any further identifying information.  He is 
hereby advised that this information may be 
necessary in order to conduct a meaningful search 
for verification of his claimed stressors, and 
that his failure to respond may result in an 
unfavorable outcome of his claim.

2.  The RO should contact the appellant and 
request any further information he may be able to 
provide regarding the locations of the Augsburg or 
Stuttgart, Germany facility that treated him in 
approximately August to September 1971.  The RO 
should also request that the appellant provide 
information as to which Hobbs, New Mexico hospital 
treated him for a suicide attempt in approximately 
1986.  Upon receipt of any further information, 
the RO should take the necessary steps to obtain 
these records.  This should include a direct 
request to the "USAH Augsburg New Ulm".

3.  The RO should obtain the appellant's current 
private and VA medical treatment records, both 
inpatient and outpatient, to include his records 
from his May 1994 participation in the VA PTSD 
program in Waco, Texas.

4.  The appellant is hereby informed that he has a 
right to present any additional evidence or 
argument while the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992); 
Booth v. Brown, 8 Vet.App. 109 (1995); and Falzone 
v. Brown, 8 Vet.App. 398 (1995)

5.  The RO should then prepare a summary of all 
stressors claimed, regardless of whether or not 
the appellant responds to the information request.  
This summary, the supporting documents and the 
service personnel records should be sent to 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia, 22150-3197, which should be 
requested to provide any information which might 
corroborate the existence of any of the claimed 
stressors.  This should include information 
pertaining to the convoy missions performed by the 
"79th Engineers" between the supply camp at Cam 
Ranh Bay and various places throughout Vietnam, to 
include Nha Trang, Saigon, Tuy Hoa and Ton Son 
Nhut.  The main supply route used was "Highway 
One."  Any further information submitted by the 
appellant pursuant to his remand should be 
included.  Any leads mentioned by USASCRUR should 
be followed up by the RO.

6.  Following the completion of the preceding 
steps, the RO should identify the stressor(s) to 
which the appellant was exposed in service.

7.  If, and only if the RO determines the 
existence of a stressor or stressors, the RO 
should then arrange for the appellant to be 
examined by a board of at least two VA 
psychiatrists (board certified, if available) in 
order to determine the diagnoses of all 
psychiatric disorders that are currently present.  
The RO must specify for the examiners the stressor 
or stressors to which it has determined that the 
appellant was exposed in service, and the 
examiners must be instructed to consider only 
those events in determining whether the appellant 
currently has PTSD.  The examination report should 
reflect review by the examiners of all pertinent 
information in the claims folder.  If an acquired 
psychiatric disorder other than PTSD is present, 
the examiners should express an opinion as to 
whether it began in service or was caused by an 
incident or incidents in service.  If PTSD is 
currently present, the examiners should specify 
(1) whether each stressor specified by the RO was 
of sufficient gravity to produce PTSD; (2) whether 
the remaining diagnostic criteria to support a 
diagnosis of PTSD have been satisfied; and (3) 
whether there is a link between the current 
symptomatology and the stressor or stressors in 
service whose existence has been established by 
the RO.  The examination report should include a 
complete rationale for all opinions expressed.  
All necessary special studies or tests, including 
psychological testing and evaluation, should be 
accomplished as part of this examination.  The 
claims folder and a copy of this remand must be 
made available to the examiners for their review 
prior to the examination.

8.  If the appellant fails to report for VA 
examination, the RO should notify him of the 
requirements of 38 C.F.R. § 3.655 and give him the 
opportunity to explain any good cause for missing 
the examination.

9.  After completion of the above- referenced 
development, the RO should readjudicate the issues 
of service connection for an acquired psychiatric 
disorder, PTSD, and residuals of fracture of the 
right hand with consideration given to all of the 
evidence of record, to include any additional 
evidence obtained by the RO pursuant to this 
remand.  With respect to the PTSD claim, the RO 
should make a specific finding as to whether the 
appellant was engaged in combat at the time his 
stressor(s) occurred, as required by Gaines, and 
consideration must be given to both the old and 
new criteria of 38 C.F.R. § 3.304(f).  The 
credibility of the appellant's contentions should 
also be assessed, as required by Cohen.  If any 
benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

